The defense in this case is that the delay of the holder in presenting the drafts for acceptance discharged the drawees. Independent of the question whether there was an unreasonable delay in presenting these drafts *Page 645 
that, under ordinary circumstances, would discharge the drawer, there is enough in the facts proved, as to the request of the defendants, to delay presenting them to relieve the case from all difficulty on that account. Dickerson asked for his money in the defendants' hands. For the purpose of paying it, they sent him drafts on New York, with a request that he would hold on to the drafts until he made the purchase of the land he contemplated buying, giving as a reason for it that he knew they were good. This, clearly, was a sufficient excuse for not presenting the drafts as soon as under ordinary circumstances would have been necessary. While the delay was not obligatory upon Dickerson, still he might comply with the defendants' request, and if he did so, they could not complain of it. There is nothing in the case to show that, even when presented, Dickerson had purchased the land. On the contrary, the want of proof of any such purchase would leave the case open to the presumption that he had not completed it, and that the drafts were retained in compliance with the defendants' request. The evident wish on the part of the defendants was to postpone the presentment of the drafts to as late a day as possible, and the defense of delay in presentment comes from them with a very ill grace, especially when it does not appear that they had sustained any injury or loss by the non-presentment, or even that they had any funds in the hands of the drawee from which the drafts might have been paid.
The judgment should be affirmed.